Citation Nr: 1640283	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than January 15, 2015, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 15, 2015, for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.Y.



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1945 to October 1946.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for tinnitus and hearing loss, effective January 15, 2015.  On appeal, the Veteran seeks an earlier effective date.

In July 2016, the Veteran and W.Y. testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

The issue of whether a September 2007 rating decision that denied service connection for tinnitus and hearing loss contains clear and unmistakable error (CUE) was raised in the July 2016 hearing transcript of record, but has not yet been fully adjudicated by the Agency of Original Jurisdiction (AOJ); there is no rating decision followed by a Notice of Disagreement regarding the CUE allegation.  It is therefore REFERRED to the AOJ.  Because CUE requests are unique collateral attacks on prior final rating decisions, and because the law and regulations governing such issues are different from those involved in addressing a claim for an earlier effective date, the CUE request for revision referred herein to the AOJ is not intertwined with the earlier effective date issues decided herein.  This is so even though a finding of CUE may result in the grant of an earlier effective date.  See, e.g., Brown v. Shinseki, No. 2011-7071, 430 Fed. Appx.  886, 2011 WL 2710353 (Fed. Cir. July 13, 2011) (unpublished per curiam decision) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied the Veteran's initial claims of service connection for tinnitus and hearing loss.  

2.  The Veteran appealed a May 2010 rating decision that declined to reopen the service connection claims for tinnitus and hearing.

3.  In a February 2013 decision, the Board declined to reopen a previously denied service connection claim for tinnitus, and reopened but denied on the merits the service connection claim for hearing loss.  The February 2013 Board decision is final and binding. 

4.  On January 15, 2015, the Veteran most recently sought to reopen his service connection claims for tinnitus and hearing loss.   

5.  A November 2015 rating decision granted service connection for tinnitus and hearing loss, effective January 15, 2015, the date of the Veteran's most recent petition to reopen. 

6.  There is no pending, unadjudicated petition to reopen the tinnitus and hearing loss claims prior to January 15, 2015.


CONCLUSIONS OF LAW

1.  The criteria are not met for the assignment of an effective date prior to January 15, 2015, for the award of service connection for tinnitus.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria are not met for the assignment of an effective date prior to January 15, 2015, for the award of service connection for hearing loss.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




II.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
Here, the Veteran's claims for an earlier effective date for the grant of service connection for tinnitus and hearing loss arose from his disagreement following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, VCAA notice is not necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary with respect to the earlier effective date claim.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also met its duty to assist the Veteran in developing the evidence concerning his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains the Veteran's service treatment records, post-service VA and private medical evidence, lay statements in support of the claims, and a hearing transcript. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As indicated, the Veteran testified at a hearing before the undersigned VLJ in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c) (2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing via videoconference, the undersigned VLJ identified the issues on appeal and outlined the procedural history of the tinnitus and hearing loss claims.  Information was obtained to clarify the Veteran's arguments.  The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).   See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103 (c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit. In this case, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.  

III.  Earlier Effective Date Claims

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400 (r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157 (b). 

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE. Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision.  Brown v. West, 203 F.3d 1378, 1381   (Fed. Cir. 2000).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511   (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516   (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE, and only by the Board.  See VAOPGCPREC 14-95.

By way of procedural history, the Veteran in this case filed initial claims of service connection for hearing loss and tinnitus in May 2007.  A September 2007 rating decision denied the claims and the Veteran was advised of the rating decision in October 2007.  Following receipt of the Veteran's notice of disagreement, a Statement of the Case (SOC) was issued in July 2008.  However, the Veteran did not submit a substantive appeal (VA Form 9) and the decision became final as to hearing loss and tinnitus.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran again sought to reopen his claims, but in a May 2010 rating decision, the RO declined to reopen previously denied service connection claims for tinnitus and hearing loss.  Following receipt of the Veteran's Notice of Disagreement, a Statement of the Case (SOC) was issued in July 2012.  The Veteran then perfected a timely appeal.  Thereafter, in a February 2013 decision, the Board declined to reopen the service connection claim for tinnitus.  It also reopened the service connection claim for hearing loss, but denied the underlying claim.  Because the Veteran did not appeal the February 2013 Board decision and reconsideration was not ordered, that Board decision became final and subsumed the prior May 2010 rating decision.  38 U.S.C.A. § 7104 (b); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

The Veteran again sought to reopen his service connection claims on January 15, 2015, and a November 2015 rating decision ultimately granted service connection tinnitus and hearing loss, effective January 15, 2015.  The Veteran disagrees with the assigned effective date and this appeal ensued.

During his July 2016 Board hearing, the Veteran asserted that the September 2007 and May 2010 rating decisions contain CUE in that they did not consider that his military occupational specialty involved exposure to acoustic trauma.   

The Board has reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than January 15, 2015, for the grant of service connection for tinnitus and hearing loss.  Based on the procedural history as outlined above, the February 2013 Board decision is the last final decision of record addressing service connection for tinnitus and hearing loss.  Indeed, the Veteran did not appeal the September 2007 rating decision that initially denied tinnitus and hearing loss, and it therefore became final.  The Veteran then appealed the May 2010 rating decision but such rating decision was subsumed by the Board's February 2013 decision.  Notably, the Veteran did not appeal the Board's February 2013 decision or file a motion for reconsideration.  Thereafter, the Veteran filed a petition to reopen the claims on January 15, 2015.  

Significantly, the relevant regulation provides that any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, or January 15, 2015.  Additionally, no correspondence was received from the Veteran mentioning his tinnitus or hearing loss and/or indicating an intent to apply for service connection for tinnitus or hearing loss between the issuance of the February 2013 Board decision (the date of the last final and binding decision denying claimed disabilities) and January 15, 2015 (the date of his most recent petition to reopen).  

Finality determinations contained within the Board decision or within the prior decisions that denied service connection for tinnitus and hearing loss can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2015).
As indicated, the Veteran asserts that the September 2007 and May 2010 rating decisions contain CUE.  The issue of whether the September 2007 rating decision contains CUE has been referred herein to the AOJ, for full adjudication.  However, the May 2010 rating decision cannot be attacked on CUE grounds, as it was subsumed by the February 2013 Board decision.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516  (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision).

Notably, only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  VAOPGCPREC 14-95.  The Veteran in this case has not submitted a motion with the Board that requests reversal or revision of the Board's February 2013 decision based on CUE.  If the Veteran wishes to argue that there was CUE in a prior Board decision, he is free to do so in a motion submitted directly to the Board requesting review of the Board's decision for CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The Board, not the RO, has jurisdiction to review CUE in a Board decision; however, this is a collateral attack on a final decision.  

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than January 15, 2015, in the instant case, would be to establish CUE in the September 2007 decision, and as discussed above, that matter has been herein referred to the AOJ, and constitutes a separate request for benefits that has not yet been considered by the AOJ. 

In summary, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO has already assigned the earliest possible effective date for its grant of the reopened claims, which was determined to be January 15, 2015.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Consequently, there is no legal basis upon which to grant an effective date prior to January 15, 2015, for the grant of service connection for tinnitus and hearing loss.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C.A. § 7104 (c).  The claim of entitlement to an effective date earlier than January 15, 2015, for the award of service connection for tinnitus and hearing loss must be denied.


ORDER

An effective date earlier than January 15, 2015, for the award of service connection for tinnitus is denied.

An effective date earlier than January 15, 2015, for the award of service connection for hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


